


110 HR 5231 IH: Clean Energy Investment Act of

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5231
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  credit for electricity produced from certain renewable
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Investment Act of
			 2008.
		2.Extension of credit
			 for electricity produced from certain renewable resources
			(a)In
			 generalSection 45(d) of the
			 Internal Revenue Code of 1986 (relating to qualified facilities) is
			 amended—
				(1)in
			 paragraph (1) by striking and before and all that follows and
			 inserting and before January 1, 2016.,
				(2)in paragraph
			 (2)(A)—
					(A)by striking and before and
			 all that follows in clause (i) and inserting and before January 1, 2016,
			 or, and
					(B)by striking which before and
			 all that follows in clause (ii) through is originally and
			 inserting which before January 1, 2016, is originally,
					(3)in paragraph
			 (3)(A)—
					(A)by striking and before and
			 all that follows in clause (i)(I) and inserting and before January 1,
			 2016, and, and
					(B)by striking before and all
			 that follows in clause (ii) and inserting before January 1,
			 2016.,
					(4)in the first
			 sentence of paragraph (4), by striking and before and all that
			 precedes the parenthetical and inserting and before January 1,
			 2016,
				(5)in paragraph (5) by striking and
			 before and all that follows and inserting and before January 1,
			 2016.,
				(6)in paragraph (6) by striking and
			 before and all that follows and inserting and before January 1,
			 2016.,
				(7)in paragraph
			 (9)—
					(A)by striking and before and
			 all that follows in subparagraph (A) and inserting and before January 1,
			 2016, and, and
					(B)by striking and before and
			 all that follows in subparagraph (B) and inserting and before January 1,
			 2016., and
					(8)in paragraph (10) by striking
			 before and all that follows and inserting before January
			 1, 2016..
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2008.
			
